DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 4, 5, 8, 21-25, 30, 35, and 37-45 are pending and are allowed.

Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US10152053 ("Smith"), US20130332067 ("Schlesinger"), and US20170370731 ("Bresnahan").
	The following is the Examiner's statement of reasons for allowance:
	Smith discloses an autonomous vehicle (AV) fleet management system that includes a communications interface, one or more processors, and a memory that stores instructions that cause the processors to receive, a request for a ride using an AV from a wireless communication device of a user. The request may include a pick-up location of the user. The instructions also cause the processors to identify demographic information related to the user, determine a vulnerability score and a priority of the user based at least in part on the demographic information, and receive location information from a plurality of AVs in a fleet of AVs. The instructions further cause the processors to identify a particular AV from the fleet of AVs based at least in part on the vulnerability score, the priority, the pick-up location of the user, and the location of the particular AV and cause the particular AV to pick-up the user.
	Schlesinger discloses architecture that enables shared social selection by multiple participants of a route (or routes) to a physical destination based at least in part on estimated time-of-arrival (ETA) of the participants to the destination as a group, and joint selection of the destination as a group. The individuals of the group may travel from different locations and along same or different routes to the destination. The architecture assists in planning shared (and/or separate) routes to the destination and estimating the time the group as a whole will be together at the destination. The ETA for the group can be based on the person of the group estimated to arrive at the destination last in time. Interaction capabilities (e.g., texting) are facilitated between group members as part of the navigation system, and dynamic destination decisions can be based on user locations, calculated routes, and/or the type of destination.
	Bresnahan discloses navigation devices, systems, and methods for transmitting notifications to and/or receiving notifications from electronic devices associated with passengers of connectable vehicles. In one example, a method is provided for sending a notification regarding a planned detachment of a designated vehicle from a plurality of connected vehicles. The method includes receiving a navigation destination for a passenger of an initial vehicle, calculating a detachment time or detachment location of the designated vehicle from the plurality of connected vehicles based on the received navigation destination, and transmitting a personalized notification to an electronic device associated with the passenger regarding the detachment time or detachment location of the designated vehicle from the plurality of connected vehicles.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1, 21 and 30. The prior art does generally discuss key elements related to the claimed invention, including receiving, from a computing device of a first passenger, an input requesting a trip of the autonomous vehicle for the first passenger, wherein the input indicates a destination for the trip of the first passenger as being an anticipated drop-off location for a differing trip of a second autonomous vehicle that provides the differing trip for a second passenger; setting the destination for the trip in the autonomous vehicle for the first passenger based on the input, the destination for the trip of the autonomous vehicle for the first passenger being set as the anticipated drop-off location of the second autonomous vehicle, wherein the second autonomous vehicle travels along a differing route for the differing trip to the anticipated drop-off location selected by the second passenger of the second autonomous vehicle; selecting a route to the destination for the trip of the autonomous vehicle; as well as receiving, from a computing device of a first passenger, an input requesting a trip of the autonomous vehicle for the first passenger, wherein the input indicates a first destination for the trip of the first passenger as being an anticipated drop-off location for a differing trip of a second autonomous vehicle that provides the differing trip for a second passenger; setting, responsive to the input, a first destination for the trip of the autonomous vehicle for the first passenger, the first destination for the trip of the autonomous vehicle for the first passenger being set as the anticipated drop-off location of the second autonomous vehicle, wherein the second autonomous vehicle travels along a differing route for the differing trip to the anticipated drop-off location selected by the second passenger; selecting a route to the first destination for the trip of the autonomous vehicle for the first passenger; causing the autonomous vehicle to travel along the route to the first destination; receiving an indication that the anticipated drop-off location of the second autonomous vehicle has changed to a modified location; autonomously setting, responsive to receiving the indication, the modified location as a modified destination for the trip of the autonomous vehicle for the first passenger; selecting a second route to the modified destination for the trip of the autonomous vehicle for the first passenger; and causing the autonomous vehicle to travel along the second route to the modified destination; as well as receiving, from a computing device of a first passenger, an input requesting a trip in the autonomous vehicle for the first passenger, wherein the request indicates a destination for the trip of the autonomous vehicle as being a second autonomous vehicle that provides a differing trip for a second passenger to allow the first passenger to ride in the second autonomous vehicle as the second autonomous vehicle travels along a second route toward a second destination selected by the second passenger; setting the destination for the trip in the autonomous vehicle for the first passenger based on the input, the destination for the trip of the autonomous vehicle for the first passenger being set as an anticipated location of the second autonomous vehicle at a specific time as the second autonomous vehicle travels along the second route; selecting a route to the destination for the trip of the autonomous vehicle; controlling at least one of the vehicle propulsion system, the braking system, or the steering system to move the autonomous vehicle along the route to the destination as selected for the trip; and stopping the autonomous vehicle at the destination for the trip of the autonomous vehicle, wherein the second autonomous vehicle is simultaneously stopped at the destination for the trip of the autonomous vehicle to allow the first passenger to enter the second autonomous vehicle. However, the claimed invention also recites aspects regarding  receiving, from a computing device of a first passenger, an input requesting a trip of the autonomous vehicle for the first passenger, wherein the input requests that the first passenger be dropped off at a drop-off location for a differing trip of a second autonomous vehicle that provides the differing trip for a second passenger; receiving an indication that the second autonomous vehicle has changed the drop-off location from the anticipated drop- off location to a modified drop-off location; responsive to receiving the indication, setting the modified drop-off location as a modified destination for the trip of the autonomous vehicle for the first passenger, as well as receiving, from a computing device of a first passenger, an input requesting a trip in the autonomous vehicle for the first passenger, wherein the input requests that the first passenger be dropped off at a location of a second autonomous vehicle that provides a differing trip for a second passenger to allow the first passenger to switch to riding in the second autonomous vehicle as the second autonomous vehicle travels along a second route toward a second destination selected by the second passenger. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663